 1

 2

 3

 4

 5

 6

 7

 8
                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
 9                      WESTERN DISTRICT COURT OF WASHINGTON

10
     Re
11                                                        In Chapter 13 Proceeding
                                                          No. 18-40496-MJH
12
     JENIFER LEE CAREY
13
     MARIO DARREN CAREY                           ORDER SHORTENING TIME: MOTION TO
14                                                APPROVE SALE OF REAL PROPERTY
                                                  APPOINT REALTOR AND
15                                                PAYOFF CHAPTER 13 BANKRUPTCY
     ______________________________
16

17      It is ORDERED that the Debtor(s) Motion to Approve Sale of Real Property located at 308
18   Balmer St. SW, Orting, WA 98360 for the amount of $393,000.00, appoint Kathy Pryor as
19
     Realtor for the Debtors and allow the mortgage and HOA dues to be paid in full through escrow
20
     with the remainder of the funds to be paid directly to the Chapter 13 Trustee to payoff the
21

22

23

24

25
     ORDER GRANTING MOTION TO                                                    BROWN & SEELYE
     APPOINT REALTOR AND                                                       744 S FAWCETT AVE
     APPROVE SALE AND DEBTOR(S) EXEMPTIONS                                      TACOMA, WA 98402
                                                                                      253-573-1958
 1   Chapter 13 bankruptcy and for any remaining administrative allowed administrative fees may be
 2
     heard on shortened time on July 16, 2019 at 1:00 pm.
 3
                                                ///END OF ORDER///
 4
     Presented by:
 5

 6
     /s/ Ellen Ann Brown
 7   Ellen Ann Brown WSB 27992
     Attorney for Debtors
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER GRANTING MOTION TO                                                BROWN & SEELYE
     APPOINT REALTOR AND                                                   744 S FAWCETT AVE
     APPROVE SALE AND DEBTOR(S) EXEMPTIONS                                  TACOMA, WA 98402
                                                                                  253-573-1958
